Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This office action is responsive to the amendment filed on 9/20/21. Claim 10 has been canceled and claims 1 – 9 and 11 - 20 are pending.

Response to Arguments
Applicant’s arguments with respect to amended claims 1, 6, 12 and 17 have been considered but are moot in light of the new rejection based on the amended claim limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 9 and 11 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 2018/0070341 A1) in view of Park et al. (US 2019/0274153 A1).
Regarding claim 1, Islam teaches a method for processing data, comprising: acquiring, by a terminal (Fig. 1; paragraph 34-39: latency tolerant UE), indication information sent by a base station (base station 100), wherein the indication information is indicative of information of a second time-frequency in first time-frequency resources scheduled to the terminal to other terminals (paragraphs 66: the update information may be an indicator indicating that scheduled latency tolerant data for particular time-frequency resources has been punctured. The resources freed from not transmitting the punctured latency tolerant data are used to send low latency data instead, which may also be indicated in the indication. Further described in paragraph 68. Note: second time-frequency resources are represented by low latency data – URLLC; other terminals are illustrated in Fig. 1 as low latency UEs and described in paragraph 34-39. Paragraphs 68: The resulting allocation is depicted in FIG. 5, which shows that eMBB traffic has been punctured at time frequency resources 306. The update information can be communicated in any known manner, and indicates to the UE with eMBB traffic that some or all of the time frequency resources originally scheduled for eMBB traffic have been punctured. Further described in paragraph 69); and decoding, by the terminal, data transmitted in resources in the first time-frequency resources other than the second time-frequency resources according to the indication information (end of paragraph 68: As a result, the UE with eMBB traffic can decode its received transmission without considering the punctured regions, thereby potentially reducing decoding errors).
	Islam fails to explicitly disclose wherein when a service level of a service performed by the terminal is greater than or equal to a level threshold, the indication information is sent by the base station through a symbol wherein a control channel of a transmission time interval (TTI) of the second time-frequency resources are located, wherein when the service level of the service performed by the terminal is less than the level threshold, the indication information is sent by the base station through one of a symbol where the control channel of the TTI of the second time-frequency resource is located or control channels of a last N number of TTIs of the first time-frequency resources, and wherein a factor for determining the service level comprises a delay requirement for the service to be performed by the terminal (paragraph 69: Alternatively, in case a reference value (e.g., X ms) of a time-domain scheduling unit (or interval) for distinguishing the eMBB and the URLLC is defined, a UE configured with a time-domain scheduling unit greater than the reference value ( threshold) may be an eMBB UE, and a UE configured with a time-domain scheduling unit less than the reference value (threshold) may be an URLLC UE); and wherein a factor for determining the service level comprises a delay requirement for the service to be performed by the terminal (paragraph 57: a scheduling method is required to satisfy a latency requirement of the URLLC by dynamically using a part of scheduling resources of the eMBB or the mMTC whenever URLLC traffic occurs. Also described in paragraphs 62 and 66).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Islam’s method by incorporating the teachings of Park, for the purpose of making a distinction between services.
Regarding claims 2 and 13, Islam teaches the method of claim 1, wherein when the indication information is located in the  symbol where the control channel of the TTI of the second time-frequency resource is located, acquiring, by the terminal, the indication information sent by the base station comprises: acquiring, by the terminal, the indication information from the symbol where the control channel of the TTI of the second time-frequency resources is located; and when the indication information is located in the control channels of the last N number of TTIs of the first time-frequency resources, acquiring, by the terminal, the indication information sent by the base station comprises: acquiring, by the terminal, the indication information from the control channels of the last N number of TTIs of the first time-frequency resources, wherein N is an integer greater than or equal to one (paragraphs 43-45: A low latency interval encompasses a particular number of OFDM symbols, e.g. 7 OFDM symbols or any other integer number of OFDM symbols… TTU/TTI; paragraph 68: Control signaling containing update information may be signaled to the UE after the duration elapses. This duration can be configured by the network, either in a UE-specific or a group-common manner. Control signaling containing update information can be UE specific). 
Regarding claims 3, 8, 14 and 19, Islam teaches the method of claim 1, further comprising: prior to acquiring, by the terminal, the indication information sent by the base station, receiving, by the terminal, radio resource control (RRC) signaling sent by the base station, wherein the RRC signaling is used for instructing the terminal to acquire the indication information from one of: the control channels of the last N number of TTIs of the first time-frequency resources; or the symbol where the control channel of the TTI of the second time-frequency resources is located (paragraphs 43-45; paragraph 133: The UE receives one or more configurations of bandwidth parts by semi-static signaling (e.g., by RRC) prior to PDCCH/PDSCH reception. Also described in paragraph 145). 
Regarding claims 4 and 15, Islam teaches the method of claim 1, wherein a time-domain granularity of the indication information is in a mini-slot level or a symbol level (paragraph 45: A mini-slot comprises a number of symbols that is less than the number of symbols in a slot for a given numerology. Also described in paragraphs 42 and 134). 
Regarding claims 5 and 16, Islam teaches the method of claim 4, wherein the time-domain granularity of the indication information is in the mini-slot level when the second time-frequency resource has a length greater than or equal to two symbols in time domain (paragraphs 117-118: URLLC traffic occupies the minimum of two URLLC symbols, but in general can occupy any even number of URLLC symbols, when there are two URLLC symbol durations per eMBB symbol duration. Also described in paragraph 45); and the time-domain granularity of the indication information is in the paragraph 137: it may be possible that time granularities of different lengths can coexist within the duration of the time-frequency region addressed by the PI and at least one time granularity is equal to m. In one example, if m=1 and it is indicated that the 3.sup.rd symbol (from the beginning of 1 ms interval) is pre-empted/impacted. Also described in paragraphs 62, 70, 89 and 89). 
Regarding claim 6, Islam teaches a method for processing data, comprising: allocating, by a base station (Fig. 1: base station 100), a second time-frequency resource in first time-frequency resources scheduled to a terminal to other terminals (other terminals are illustrated in Fig. 1 as low latency UEs and described in paragraph 34-39. Paragraphs 68: The resulting allocation is depicted in FIG. 5, which shows that eMBB traffic has been punctured at time frequency resources 306. The update information can be communicated in any known manner, and indicates to the UE with eMBB traffic that some or all of the time frequency resources originally scheduled for eMBB traffic have been punctured. Further described in paragraph 69); generating, by the base station, indication information according to the second time-frequency resource, wherein the indication information is used for instructing the terminal to identify information of the second time-frequency resource (paragraphs 66: the update information may be an indicator indicating that scheduled latency tolerant data for particular time-frequency resources has been punctured. The resources freed from not transmitting the punctured latency tolerant data are used to send low latency data instead, which may also be indicated in the indication. Further described in paragraph 68: update information is sent that updates the scheduling information, and this results in one or more time-frequency resources that were initially scheduled for eMBB traffic in the second sub-frame (more generally in a sub-frame other than the first sub-frame) no longer being scheduled for eMBB traffic... control signaling containing update information may be signaled to the UE. Further described in paragraph 77. Note: second time-frequency resources are represented by low latency data - URLLC); and sending, by the base station, the indication information to the terminal (paragraph 68: update information is sent that updates the scheduling information, and this results in one or more time-frequency resources that were initially scheduled for eMBB traffic in the second sub-frame (more generally in a sub-frame other than the first sub-frame) no longer being scheduled for eMBB traffic... control signaling containing update information may be signaled to the UE). 
Islam fails to explicitly disclose wherein when a service level of a service performed by the terminal is greater than or equal to a level threshold, the indication information is sent by the base station through a symbol wherein a control channel of a transmission time interval (TTI) of the second time-frequency resources are located, wherein when the service level of the service performed by the terminal is less than the level threshold, the indication information is sent by the base station through one of a symbol where the control channel of the TTI of the second time-frequency resource is located or control channels of a last N number of TTIs of the first time-frequency resources, and wherein a factor for determining the service level comprises a delay requirement for the service to be performed by the terminal (paragraph 69: Alternatively, in case a reference value (e.g., X ms) of a time-domain scheduling unit (or interval) for distinguishing the eMBB and the URLLC is defined, a UE configured with a time-domain scheduling unit greater than the reference value ( threshold) may be an eMBB UE, and a UE configured with a time-domain scheduling unit less than the reference value (threshold) may be an URLLC UE); and wherein a factor for determining the service level comprises a delay requirement for the service to be performed by the terminal (paragraph 57: a scheduling method is required to satisfy a latency requirement of the URLLC by dynamically using a part of scheduling resources of the eMBB or the mMTC whenever URLLC traffic occurs. Also described in paragraphs 62 and 66).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Islam’s method by incorporating the teachings of Park, for the purpose of making a distinction between services.
Regarding claims 7 and 18, Islam teaches the method of claim 6, wherein when the indication information is located in the symbol where the control channel of the TTI of the second time-frequency resource is located, sending, by the base station, the indication information to the terminal comprises: sending the indication information to the terminal by carrying the indication information into downlink control information (DCI); and when the indication information is located in the control channels of the last N number of TTIs of the first time-frequency resources and N is an integer greater than or equal to one, sending, by the base station, the indication information to the terminal comprises: sending the indication information over one of a physical downlink control channel (PDCCH) (paragraphs 43-45; paragraph 68: The scheduling information may be transmitted via a dynamic control channel, such as the physical downlink control channel ( PDCCH) in long-term evolution (LTE), or the equivalent… Common indication can be transmitted in group-common DCI such as in common PDCCH). 
Regarding claims 9 and 20, Islam teaches the method of claim 7, wherein sending, by the base station, the indication information to the terminal comprises: when the terminal supports services of the other terminals, sending, by the base station, the indication information over one of the symbol where the control channel of the TTI of the second time-frequency resource is located or the control channels of the last N number of TTIs of the first time-frequency resources; and wherein the terminal fails to support the services of the other terminals, sending, by the base station, the indication information over the control channels of the last N number of TTIs of the first time-frequency resources (paragraphs 43-45: A low latency interval encompasses a particular number of OFDM symbols, e.g. 7 OFDM symbols or any other integer number of OFDM symbols… TTU/TTI; paragraph 68: Control signaling containing update information may be signaled to the UE after the duration elapses. This duration can be configured by the network, either in a UE-specific or a group-common manner. Control signaling containing update information can be UE specific. Further described in paragraph 77 and 175). 
Regarding claim 11, Islam teaches the method of claim 7, wherein sending, by the base station, the indication information to the terminal comprises: determining a ratio of resources occupied by the second time-frequency resource to resources occupied by the first time-frequency resources; when the ratio is less than or equal to an occupancy threshold, sending, by the base station, the indication information over one of the symbol where the control channel of the TTI of the second time-frequency resource is located or the control channels of the last N number of TTIs of the first time-frequency resources; and when the ratio is greater than the occupancy threshold, sending, by the paragraphs 43-45: A low latency interval encompasses a particular number of OFDM symbols, e.g. 7 OFDM symbols or any other integer number of OFDM symbols… TTU/TTI; paragraph 68: Control signaling containing update information may be signaled to the UE after the duration elapses. This duration can be configured by the network, either in a UE-specific or a group-common manner. Control signaling containing update information can be UE specific. Further described in paragraphs 117-118). 
Regarding claim 12, Islam teaches the same limitations described above in the rejection of claim 1. Islam further teaches a device for processing data (Figs. 1 and 2; paragraph 34-39: latency tolerant UE), comprising: at least one processor (Fig. 2: message processor 178); and a computer readable storage, coupled with the at least one processor and storing at least one computer executable instruction therein which (paragraph 440: computer/processor readable storage medium), when executed by the at least one processor, causes the at least one processor to perform the steps described above in the rejection of claim 1.
Regarding claim 17, Islam teaches the same limitations described above in the rejection of claim 6. Islam further teaches a device for processing data (Figs. 1 and 2: base station 100), comprising: at least one processor (Fig. 2: message processor 170); and a computer readable storage, coupled with the at least one processor and storing at least one computer executable instruction therein which (paragraph 440: computer/processor readable storage medium), when executed by the at least one .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA L MURPHY/Primary Examiner, Art Unit 2462